   Case: 1:18-cv-08175 Document #: 239 Filed: 11/13/20 Page 1 of 3 PageID #:7932



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 KOVE IO, INC.,                                    )
                              Plaintiff,           )
                                                   )
        v.                                         )
                                                   )   Civil Action No. 1:18-cv-08175
 AMAZON WEB SERVICES, INC.,                        )   Hon. Rebecca R. Pallmeyer
                                                   )   Hon. Sheila M. Finnegan,
                              Defendant.           )   Magistrate Judge
                                                   )


                     NOTICE OF WITHDRAWAL OF
      AWS’S MOTION TO COMPEL RESPONSES TO DISCOVERY REQUESTS
      REGARDING THIRD-PARTY LITIGATION FUNDING (DOCKET NO. 222)

       PLEASE TAKE NOTICE THAT Amazon Web Services, Inc. (“AWS”) hereby withdraws

its Motion to Compel Responses to Discovery Requests Regarding Third-Party Litigation Funding

(Docket No. 222). After the filing of AWS’s motion to compel, the parties resolved the discovery

dispute raised in the motion. Accordingly, AWS hereby withdraws its motion.




                                               1
 Case: 1:18-cv-08175 Document #: 239 Filed: 11/13/20 Page 2 of 3 PageID #:7933




November 13, 2020                          Respectfully submitted,

                                           AMAZON WEB SERVICES, INC.

                                           By: /s/ Terri L. Mascherin
Adam G. Unikowsky                          Terri L. Mascherin
JENNER & BLOCK LLP                         Timothy J. Barron
1099 New York Ave. NW Suite 900            Michael T. Werner
Washington, DC 20001                       JENNER & BLOCK LLP
(202) 639-6000                             353 N. Clark St.
aunikowsky@jenner.com                      Chicago, IL 60654
                                           (312) 222-9350
                                           tmascherin@jenner.com
                                           tbarron@jenner.com
                                           mwerner@jenner.com

                                           Attorneys for Amazon Web Services, Inc.




                                       2
   Case: 1:18-cv-08175 Document #: 239 Filed: 11/13/20 Page 3 of 3 PageID #:7934




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I caused a true and correct copy of the

foregoing notice to be served on all counsel of record via the Court’s ECF system.



                                                           /s/ Terri L. Mascherin
                                                           Terri L. Mascherin
                                                           Jenner & Block LLP
                                                           353 N. Clark Street
                                                           Chicago, Illinois 60654
                                                           (312) 222-9350
